Citation Nr: 1733742	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-24 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation in excess of 20 percent for recurrent instability of the left shoulder with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Board remanded the issue for further development.  The issue has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran retains range of motion of the left arm to more than midway between the side and shoulder level even with consideration of additional impairment following repetitive use, with no more than infrequent episodes of dislocation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for the Veteran's recurrent instability of the left (minor) shoulder with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.51, 4.71a, Code 5200, 5201, 5202, 5203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in January 2010.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in April 2010 and November 2015.  The Board finds these examinations, taken together, to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's recurrent instability of the left shoulder disability claim is based on the assignment of an initial rating following an initial award of service connection.  Therefore, evidence contemporaneous with the claims and the initial rating decisions is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that her left shoulder disability warrants a rating in excess of 20 percent.  Specifically, in her February 2011 notice of disagreement, the Veteran reported frequent episodes of dislocation and guarding of arm movements.  She stated she would provide evidence to support her contention at a later date.  

The Veteran's recurrent instability of the left shoulder is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5202 (recurrent dislocation at scapulohumeral joint).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.

Traumatic arthritis under Diagnostic Code 5010 is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the shoulder is considered a major joint. 38 C.F.R. § 4.45(f).  The diagnostic code that focuses on limitation of motion of the shoulder is Diagnostic Code 5201.

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation, a 40 percent rating is warranted where there is unfavorable ankylosis that is intermediate between favorable and unfavorable.  A 50 percent rating is warranted where there is unfavorable ankylosis with abduction limited to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2016).

Under Diagnostic Code 5201, limitation of motion of the minor arm at the shoulder level (i.e., motion limited to 90 degrees) provides a 20 percent rating.  Limitation of motion midway between the side and the shoulder level (i.e., motion limited from 45 to 90 degrees), is also assigned a 20 percent evaluation.  A maximum 30 percent evaluation is warranted for the minor arm when limitation of motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2016). 

A veteran is only entitled to a single disability rating under Diagnostic Code 5201 as that diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Diagnostic Code 5202 provides for a 20 percent rating for the minor arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or malunion of the humeral head with moderate deformity; or for frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or malunion of the humeral head with marked deformity.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the minor arm for nonunion of the humerus, or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.  38 C.F.R. § 4.71a , Diagnostic Code 5202 (2016).

Under Diagnostic Code 5203, impairment of the clavicle or scapula, for a minor (non-dominant) shoulder, malunion of the clavicle or scapula is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, without loose movement is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, with loose movement is rated as 20 percent disabling.  Dislocation of the clavicle or scapula is rated as 20 percent for the minor shoulder.  Diagnostic Code 5203 also provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a (2016).

The Veteran's VA and private treatment records show complaints of left shoulder pain.  A December 2009 private treatment note reflects the Veteran complained of moderate left shoulder pain that began the night before, with no injury reported.  Range of motion was noted to be limited by pain.  VA treatment notes reflect limited doctor visits for her left shoulder disability and consist of complaints of left shoulder pain.  A March 2015 VA treatment note reflects the Veteran presented with complaints of left shoulder pain.  She stated in the prior two days her shoulder felt like it was strained.  She described a sharp, constant pain that was a 6/10 on the pain scale.  The Veteran was assessed with left shoulder pain and advised to continue Ibuprofen and Tylenol as needed.

An April 2010 VA examination report reflects the Veteran reported she was afraid to raise her left arm for fear of dislocation.  She stated she did not experience flare-ups and did not use a sling or assistive device for her left arm.  On examination, the examiner noted the Veteran is right-handed.  The Veteran had slight tenderness and no swelling, deformity, or atrophy.  Range of motion testing revealed flexion to 120 degrees, with pain at 100 degrees, abduction to 110 degrees with pain at 90 degrees, external rotation to 90 degrees and internal rotation to 40 degrees.  The examiner noted that these ranges of motion were not additionally limited due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  A diagnosis of chronic recurrent subluxation of the left shoulder was assigned.  

The Veteran was afforded a VA examination in March 2015, during which she reported she no longer had flare-up in that she had constant daily pain in her left shoulder.  The Veteran also reported functional impairment as difficulty reaching overhead and an inability to lift heavy objects.  Due to inconsistencies in the range of motion testing, the Board found that examination to be inadequate for rating purposes.

A November 2015 VA examination report reflects the 2010 diagnosis of degenerative arthritis of the left shoulder  The Veteran reported her left shoulder had gotten worse since the last compensation rating examination, and that she was taking pain medications with minimal relief.  The Veteran reported flare-ups described as left shoulder and arm radiating pain, numbness, and tingling that were worse at night.  She reported functional loss as left arm weakness that requires rest.  Range of motion was provided for both shoulders.  Examination of the left shoulder revealed flexion to 90 degrees, abduction to 110 degrees, external and internal rotation to 40 degrees.  The examiner reported the range of motion did not contribute to functional loss.  Objective evidence of localized tenderness or pain on palpation was noted as moderate tenderness with guarding.  There was evidence of crepitus.  The Veteran was able to perform repetitive use testing with additional functional loss or range of motion noted as pain, fatigue, and weakness.  Range of motion after repetitive use testing was flexion to 85 degrees, abduction to 110 degrees, external and internal rotation to 30 degrees.  The examiner reported the exam was being conducted during a flare-up and that pain, fatigue, and weakness limited functional ability.  Muscle strength testing revealed a reduction in muscle strength in the left shoulder of 3/5 that was noted to be due to arthritis of the left shoulder.  There was no muscle atrophy or ankylosis of the scapulohumeral articulation.  Shoulder instability was suspected with a history of mechanical symptoms such as clicking, catching, etc. on the left shoulder.  There was tenderness on palpation of the left acromioclavicular joint.  There were no conditions or impairments of the humerus such as loss of head, nonunion, or fibrous union of the humerus.  Diagnostic testing of the left shoulder done at the examination showed no evidence of any fractures or dislocations, but did show moderate degenerative joint disease.  The Veteran described the functional impact on her employment as having to take breaks to rest her arm as it becomes painful with frequent writing and typing.  

After reviewing all the evidence in light of the above criteria, the Board finds that a rating in excess of 20 percent is not warranted at any time during the period on appeal.  First addressing DC 5202, the evidence does not show any fibrous union of the humerus, nonunion of the humerus, or loss of humerus head, any of which would provide a basis for a higher evaluation.  The Board notes that the Veteran reported frequent episodes of dislocation and guarding of arm movements in her February 2011 notice of disagreement, and that she would be providing evidence to support this.  To date there is no medical evidence to support a finding of frequent episodes of dislocations of the left shoulder joint.  To the contrary, x-rays taken at the November 2015 VA examination reflect there was no evidence of fractures or dislocations.  In any event, frequent episodes of dislocation and guarding of all arm movements are rated as 20 percent disabling, which is the current evaluation assigned.

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left shoulder disability, but finds that no higher rating is assignable.  During the appeal period, the Veteran has not been diagnosed with ankylosis, or limitation of motion limited to 25 degrees from the side, or dislocation, nonunion, or malunion of the clavicle or scapula.  Therefore the Veteran's symptoms are currently contemplated by the assigned 20 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5203.

With regard to whether the Veteran is entitled to a rating higher than 20 percent for the left shoulder under Diagnostic Code 5003 and 5010 for arthritis, the Board concludes that she is not as there is no evidence that limitation of motion due to arthritis has been limited to 25 degrees from the side as is necessary for a 30 percent evaluation for a minor upper extremity.  

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current 20 percent evaluation is based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned 20 percent evaluation.  In determining the Veteran's overall functioning, the Board has considered the DeLuca factors noted above, the Veteran's reported symptoms, the clinical records, and the VA examination reports.  

In light of the above medical and lay evidence, even when considering the Veteran's complaints of pain, fatigue, weakness, and crepitus, and other functional loss factors in the left shoulder discussed above, throughout the appeal period, the evidence does not show that there is functional loss more nearly approximating motion limited to 25 degrees from the side for flexion or abduction of the left shoulder.  Although external rotation and internal rotation were very limited at times, her left arm motion was not limited to 25 degrees from the side, as required for a higher 30 percent rating for the minor arm under Diagnostic Code 5201.  See Plate I; 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. 202.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion of the left shoulder.  The Veteran's pain has not been shown by competent credible evidence to cause a limitation of motion or other functional loss which would warrant a higher rating.  

The Veteran has not alleged that she is entitled to an extraschedular rating for any time period and has not identified any unique or unusual characteristics that might warrant an extraschedular rating in excess of 20 percent disabling.  The schedular rating criteria take into account any recurrent dislocation (e.g. DC 5202) and limitation of motion (DC 5201).  Moreover, the weight of the evidence indicates that while the condition has some impact on the Veteran's occupational or day-to-day functioning, it does not rise to a level more nearly approximating motion limited to 25 degrees from the side for flexion or abduction for the left shoulder.  See November 2015 VA Examination.



ORDER

Entitlement to an evaluation in excess of 20 percent for recurrent instability of the left (minor) shoulder with arthritis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


